Judgment, Supreme Court, New York County (Edith Miller, J.), entered February 18, 1992, which, in a proceeding pursuant to CPLR article 78, denied petitioner’s application to annul respondent’s determination denying his application for a public housing unit, unanimously affirmed, without costs.
Respondent was not arbitrary and capricious in denying petitioner’s application for public housing on the basis of petitioner’s admission that he had been recently evicted from his apartment in Indiana for nonpayment of rent and was behind in his rent for his current apartment. Indeed, in furtherance of Federal and State policy to remedy the shortage of decent housing for low-income families (42 USC § 1437; Public Housing Law §2), respondent is required by law to establish "satisfactory procedures designed to assure the prompt payment and collection of rents” (42 USC § 1437d [c] [4] [B]), and to investigate "[a]n applicant’s past performance in meeting financial obligations, especially rent” (24 CFR 960.205 [b] [1]). We have considered petitioner’s remaining contentions and find them to be without merit. Concur— Carro, J. P., Ellerin, Asch and Rubin, JJ.